Citation Nr: 9913023	
Decision Date: 05/12/99    Archive Date: 05/21/99

DOCKET NO.  92-15 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an original evaluation greater than 10 percent 
disabling for sickle cell retinopathy.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel

REMAND

The veteran had active service from June 1972 until February 
1981.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of June 1992, from 
the Montgomery, Alabama, regional office (RO) of the 
Department of Veterans Affairs (VA) which granted service 
connection for sickle cell retinopathy as secondary to 
service connected sickle cell disease and assigned a 10 
percent disability evaluation effective from July 12, 1991.  

Although in an April 1996 rating decision, the RO assigned an 
earlier effective date of January 8, 1991, the veteran 
continued his appeal.  In October 1997, the Board granted an 
effective date of September 2, 1982.  In October 1997, the 
Board also remanded the claim for entitlement to an increased 
evaluation for sickle cell retinopathy.  In a rating decision 
in November 1997, the RO assigned the earlier effective date 
of September 2, 1982, for the grant of service connection for 
sickle cell retinopathy with a 10 percent evaluation 
effective from that date under diagnostic code 6007.  The RO 
noted that it had previously been coded under 6011-6079.

The appellant is appealing the original assignment of a 10 
percent rating for sickle cell retinopathy.  As the claim for 
service connection was well-grounded, the Board concedes that 
the appeal of the initial assignment of a rating for service-
connected sickle cell retinopathy is well-grounded.  
Furthermore, the appellant has not indicated that any 
probative evidence not already associated with the claims 
folder is available; therefore the duty to assist him has 
been satisfied.  38 U.S.C.A. 5107(a) (West 1991).

In our review of whether the veteran is entitled to an 
original rating assignment greater than 10 percent disabling, 
we are to consider the evidence over the period from the 
effctive date until the appeal is ended.  The United States 
Court of Claims for Veterans Appeals (formerly U.S. Court of 
Veterans Appeals) (hereinafter "the Veterans Claims Court") 
has determined that at the time of the initial rating 
separate staged ratings can be assigned for separate periods 
of time based on facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  The appellant is to be awarded compensation 
at the level demonstrated by the evidence of record.  

Under diagnostic code 6007 for hemorrhage, intra-ocular, 
recent; and several other diagnostic codes, a note states as 
follows:

The above disabilities, in chronic form, are to 
be rated from 10 percent to 100 percent for 
impairment of visual acuity or field loss, 
pain, rest-requirements, or episodic 
incapacity, combining an additional rating of 
10 percent during continuance of active 
pathology.  Minimum rating during active 
pathology......10. 


While this case was in remand status, the veteran was 
afforded a VA Compensation and Pension (C&P) eye examination 
in September 1998.  The clinical findings show that bilateral 
visual acuity corrected was 20/20 for near and far vision.  
The report indicated that no diplopia was found and the 
visual field charts show only mild peripheral constriction 
bilaterally.  The external examination was normal 
bilaterally.  The funduscopic examination findings show signs 
of proliferative sickle cell retinopathy, status post laser 
panretinal photo coagulation.  Some fibrosis and tortuosity 
of vessels throughout was found.  The retina was flat 
bilaterally.  The intraocular tensions were 12 bilaterally.  
The diagnosis was sickle cell retinopathy, proliferative 
type, status post laser bilateral; and presbyopia.

While the veteran did not seem to have active pathology at 
the time of the examination, corrected vision was normal and 
no diplopia was present, there was contraction of visual 
field in each eye.  The claims file contains two visual field 
charts, presumably, one for each eye, although, the charts 
are not marked as to which eye was measured.  As the 
veteran's condition is bilateral, however, we first 
considered that the evidence would be sufficient on which to 
rate this condition.  But, under 38 C.F.R. § 4.76, for 
examination of field vision, the regulation specifies that 
"[n]ot less than 2 recordings, and when possible, 3 will be 
made."  

The Board also notes that in the medical history section, at 
the September 1998 C&P examination, it was noted that the 
veteran had panretinal photo coagulation "in 1995 and 1996 
by Dr. Burn".  Our preliminary review finds medical records 
from James B. Byrne, Jr., M.D. for treatment of the left eye 
in September and December 1995; however, there is no 
treatment record in 1996.

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the regional office (RO) for the following 
development:

1.  The RO should notify the veteran that 
he may submit additional evidence and 
argument in support of his claim.

2.  The veteran should be provided an 
opportunity to identify or submit any 
additional medical records that are 
potentially probative of the severity or 
nature of his service-connected sickle 
cell retinopathy from September 1982 to 
the present, including treatment of 
panretinal photo coagulation.  After 
obtaining appropriate authorization, the 
RO should attempt to obtain all records 
from the sources indicated that have not 
already been acquired.  This should 
include a 1996 treatment record from Dr. 
Byrne at the Retina and Vitreous 
Associates of Alabama, P.C., Huntsville, 
Alabama.  Any records obtained should be 
associated with the claim file. 

3.  The veteran should be afforded a VA 
ophthalmology examination to include 
field of vision examination of both eyes 
in accordance with 38 C.F.R. § 4.76.  At 
least two recordings of each eye should 
be made.  The charts should be clearly 
identified as to which eye was examined 
and indicate the nasal and temporal sides 
on the chart.  In addition, the examiner 
should indicate the degrees for the eight 
45 degree principal meridians.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include adequate 
responses to the specific opinions 
requested, the report must be returned to 
the examiner for corrective action.  38 
C.F.R. § 4.2 (1998) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record in light of the additional 
evidence.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  No opinion, either legal or factual, is 
intimated as to the merits of the appellant's claim by this 
REMAND.  He is not required to undertake any additional 
action until he receives further notification from VA.  
However, while this case is in REMAND status, the appellant 
is free to submit additional evidence and argument on the 
question at issue.  Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


